Title: To Thomas Jefferson from John Wayles Eppes, 16 July 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


               
                  Dear Sir,
                  Eppington July 16. 1804.
               
               Since my last in looking over my papers, I have met with your letter in answer to the proposition made by me on a former occasion of exchanging the Bedford Land for Land adjoining Pant-Ops. If I had perfectly recollected that letter I should certainly not have renewed the application as the same reasons continue probably to operate on your mind—It is unnecessary to assure you I hope that no selfish motive caused a renewal of the proposition and that its rejection can excite in my bosom no sentiments not perfectly in unison with the feelings of an affectionate friend—
               My little girl has recovered entirely is very fat and becoming an interesting little plaything—Francis’s health (since the attack I mentioned to you immediately after our arrival here) has been rather delicate—His bowels have at intervals been considerably disordered and he is labouring at present under a slight complaint of that kind—As soon as I hear of your being at Monticello I shall bring him up—My mother has not as yet determined on the time of carrying up the little girl it will probably however not be until the latter end of August—
               I have lately met with a Horse that I think will suit you very well—He is a fine Bay four years old very gentle in a Gig and a tolerable riding Horse—He is not quite as fine a formed horse as mine but except being much stouter would answer well with him in Harness, being of the same colour and having the same marks—He would make a noble Horse to drive in your single Phaeton—The Gentleman asks for him 250 dollars & if you chose it you may have mine for 300 dollars more—I have often refused this price for mine and would not on any account part with him but that Francis will in future in all my journies be my companion and I propose keeping a pair only of coarse strong Horses and a light Coachee or Waggon—
               I have this day sent off Martin with your Jenny—I am sorry she has not been sent up sooner but Martins trip with Patsy put it out of my power to send her until this late period—
               Before leaving Monticello your Servant John applied to me for Melinda for a wife. In consequence I suppose of this expected connection she became discontented here and I sent her up with Mrs. Randolph. As it was neither for her interest or mine that she should be in idleness I have directed her to be hired in Charlottesville or Milton with a stipulation that she is only to be employed as a House Servant—If you are disposed to indulge John with having his wife near him you can take Melinda in exchange for any thing else of the same value.
               accept for your health my warm wishes—affectionately Yours
               
                  
                     Jno: W: Eppes
                  
               
            